Case 1:08-cv-01034-AT Document 662 Filed 11/20/18 Page 1 of 2
          Case 1:08-cv-01034-AT Document 662 Filed 11/20/18 Page 2 of 2



          On May 15, 2018, the Facilitator issued his Final Report and Recommendations (the
“Final Report”). Final Report, ECF No. 597. The Final Report is a 304-page document detailing
the recent history of police-community relations in New York City, explaining the different
stages of the Joint Remedial Process, and propounding fourteen recommendations for reform.
Id. The Facilitator’s first recommendation (“Recommendation No. 1”) is that the Court order the
NYPD “to develop a program for systematically receiving, assessing, and acting on information
regarding adverse findings on the conduct of police officers involving illegal stops or illegal
trespass enforcements.” Id. at 219. The Facilitator explains that “the value of this approach may
be . . . to identify patterns and practices within commands, precincts, squads, and individual
units.” Id. at 222. He further states that such a program will allow the information “to be
reviewed systematically and analyzed by supervisors and officers as a matter of course, fostering
greater accountability.” Id. at 221. The Facilitator also notes that the NYPD Office of the
Inspector General has stated that “[t]he proper collection and analysis of police litigation data has
the potential to reduce police misconduct, improve public safety, control costs, identify training
opportunities, strengthen public confidence, and advance law enforcement oversight.” Id. at 220
(citation omitted).

       The Court has reviewed the parties’ comments concerning Recommendation No. 1,
including Plaintiffs’ comments dated June 8, 2018, ECF No. 602, and July 16, 2018, ECF No.
616; the City of New York’s comments dated June 8, 2018, ECF No. 603, and July 16, 2018,
ECF No. 617; and the Patrolmen’s Benevolent Association of the City of New York’s comments
dated July 9, 2018, ECF No. 613.

        Accordingly, it is hereby ORDERED that by January 7, 2019, the NYPD shall, after
consultation with the Monitor, submit for approval a plan to implement “a program for
systematically receiving, assessing, and acting on information regarding adverse findings on the
conduct of police officers involving illegal stops or illegal trespass enforcements.” Final Report
at 219. Such information shall include “(a) declinations of prosecutions by the District Attorneys
in New York City; (b) suppression decisions by courts precluding evidence as a result of
unlawful stops and searches; (c) court findings of incredible testimony by police officers; (d)
denials of indemnification and/or representation of police officers by the New York City Law
Department; and (e) judgments and settlements against police officers in civil cases where, in the
opinion of the New York City Law Department, there exists evidence of police malfeasance.”
Id.

       SO ORDERED.

Dated: November 20, 2018
       New York, New York




                                                 2
